ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Respondent, Stephen R. Haney, tendered to this Court on October 3, 2005 his resignation from the bar of this State, pursuant to Ind. Admission and Discipline Rule 28, Section 17.
While serving as a deputy prosecutor in Marion County, in front of a jury in a felony case, respondent made several unprofessional and inappropriate comments directed to or about opposing defense counsel. The Disciplinary Commission of the Supreme Court of Indiana filed a Verified Complaint for Disciplinary Action against the respondent on September 30, 2005. In his affidavit of resignation, respondent acknowledged that the material facts alleged are true, and submitted his resignation admitting that if the disciplinary proceeding were to be prosecuted, he could not successfully defend himself.
And this Court, being duly advised, now finds that the tendered resignation satisfies the requirements of Admis.Disc.R. 28, Section 17, and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this State tendered by the respondent, Stephen R. Haney, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys. In order to be readmitted, he must comply with the reinstatement provisions contained in Admis.Disc. R. 23, Section 4.
IT IS FURTHER ORDERED that, by virtue of the respondent's resignation from the bar of this State, any attorney disciplinary proceedings pending against him are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 23, Section 3(d).
All Justices concur.